                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

   KIMBERLY JOAN ELLIS, and                           )
   WILLIAM RAY ELLIS,                                 )
                                                      )
                  Plaintiffs,                         )
                                                      )
   v.                                                 )          No. 2:20-CV-223-CEA-HBG
                                                      )
   ETHICON, INC., et al.,                             )
                                                      )
                  Defendants.                         )

                                  MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Now before the Court is Defendants’ Renewed Motion to Limit the Opinions of Pathologist

   Elizabeth A. Laposata, M.D. (“Renewed Motion”) [Doc. 93] and Defendants’ Motion to Limit the

   Case-Specific Opinions of Bruce Rosenzweig, M.D. (“Motion to Limit”) [Doc. 95]. The parties

   appeared before the undersigned for a motion hearing on July 2, 2021. Attorneys Timothy Jackson

   and Justin Day appeared on behalf of Plaintiffs. Attorneys Amy Pepke and Kari Sutherland

   appeared on behalf of Defendants. Accordingly, for the reasons discussed below, the Court

   GRANTS IN PART AND DENIES IN PART Defendants’ Motions [Docs. 93, 95].

   I.     BACKGROUND

          On March 9, 2008, Plaintiff Kimberly Ellis (“Plaintiff”) underwent an operation at the

   Morristown Hamblen Hospital in Morristown, Tennessee, by Dr. Penny Knight, who implanted a

   TVT-O device (“TVT-O”) [Doc. 1]. 1 Later, on September 21, 2010, Plaintiff underwent a second



          1
            Although there are two Plaintiffs in this case, the Court will use “Plaintiff” when referring
   to only Plaintiff Kimberly Ellis.


Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 1 of 24 PageID #: 1259
   operation at Mercy Medical Center in Knoxville, Tennessee, performed by Dr. McCauley, who

   implanted the Prolift +M.

          Plaintiff claims to have suffered from pudendal nerve damage, piriformis syndrome, pelvic

   pain, post-traumatic stress disorder (“PTSD”), sexual dysfunction, depression, opioid dependency,

   infections, memory loss, uncontrollable bladder, panic attacks, and right hip pain from the TVT-

   O and Prolift +M implant procedures. In addition, Plaintiff claims that she continues to suffer

   bodily and emotional injuries from the implant procedures and from the defects in the TVT-O and

   the Prolift +M.

          Relevant to the instant matter, Plaintiffs retained Elizabeth Laposata, M.D., a pathologist,

   and Bruce Rosenzweig, M.D., a urogynecologist, to testify as experts in this matter. Defendants

   have challenged both experts’ opinions.

   II.    STANDARD OF REVIEW

          “Federal Rule of Evidence 702 obligates judges to ensure that any scientific testimony or

   evidence admitted is relevant and reliable.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

   147 (1999) (quoting Daubert v. Merrell Dow Pharma., Inc., 509 U.S. 579, 589 (1993)).

   Specifically, Rule 702 provides as follows:

                     A witness who is qualified as an expert by knowledge, skill,
                     experience, training, or education may testify in the form of an
                     opinion or otherwise if:

                     (a) the expert’s scientific, technical, or other specialized knowledge
                         will help the trier of fact to understand the evidence or to
                         determine a fact in issue;

                     (b) the testimony is based on sufficient facts or data;

                     (c) the testimony is the product of reliable principles and methods;
                         and




                                                       2

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 2 of 24 PageID #: 1260
                  (d) the expert has reliably applied the principles and methods to the
                      facts of the case.

   Fed. R. Evid. 702.

          In Daubert, the Supreme Court of the United States stated that a district court, when

   evaluating evidence proffered under Rule 702, must act as a gatekeeper, ensuring “that any and all

   scientific testimony or evidence admitted is not only relevant, but reliable.” 509 U.S. at 589. The

   Daubert standard “attempts to strike a balance between a liberal admissibility standard for relevant

   evidence on the one hand and the need to exclude misleading ‘junk science’ on the other.” Best v.

   Lowe’s Home Ctrs., Inc., 563 F.3d 171, 176–77 (6th Cir. 2009).

          The factors relevant in evaluating the reliability of the testimony, include: “whether a

   method is testable, whether it has been subjected to peer review, the rate of error associated with

   the methodology, and whether the method is generally accepted within the scientific community.”

   Coffey v. Dowley Mfg., Inc., 187 F. Supp. 2d 958, 970-71 (M.D. Tenn. 2002) (citing Daubert, 509

   U.S. at 593–94). Rule 702 inquiry as “a flexible one,” and the Daubert factors do not constitute a

   definitive checklist or test. Kumho Tire Co., 526 U.S. at 138-39 (citing Daubert, 509 U.S. at 593);

   see also Heller v. Shaw Indus., Inc., 167 F.3d 146, 152 (3d Cir. 1999) (explaining that these factors

   “are simply useful signposts, not dispositive hurdles that a party must overcome in order to have

   expert testimony admitted”).

          “Although Daubert centered around the admissibility of scientific expert opinions, the trial

   court’s gatekeeping function applies to all expert testimony, including that based upon specialized

   or technical, as opposed to scientific, knowledge.” Rose v. Sevier Cty., Tenn., No. 3:08-CV-25,

   2012 WL 6140991, at *4 (E.D. Tenn. Dec. 11, 2012) (citing Kumho Tire Co., 526 U.S. at 138-39).

   “[A] party must show, by a ‘preponderance of proof,’ that the witness will testify in a manner that

   will ultimately assist the trier of fact in understanding and resolving the factual issues involved in


                                                     3

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 3 of 24 PageID #: 1261
   the case.” Coffey, 187 F. Supp. 2d at 70-71 (quoting Daubert, 509 U.S. at 593-94). The party

   offering the expert has the burden of proving admissibility. Daubert, 509 U.S. at 592 n. 10.

          Moreover, the Supreme Court has explained that in determining “whether the expert is

   proposing to testify to (1) scientific knowledge that (2) will assist the trier of fact,” the court must

   assess “whether the reasoning or methodology underlying the testimony is scientifically valid and

   whether it can properly be applied to the facts in issue.” Id. at 592–93. “Furthermore, the court

   must examine the expert’s conclusions in order to determine whether they can reliably follow from

   the facts known to the expert and the methodology used.” In re Diet Drugs, No. MDL 1203, 2001

   WL 454586, at *7 (E.D. Pa. Feb. 1, 2001) (citing Heller, 167 F.3d at 153).

          Further, a court should “exclude proffered expert testimony if the subject of the testimony

   lies outside the witness’s area of expertise.” In re Diet Drugs, 2001 WL 454586, at *7 (quoting 4

   Weinstein’s Fed. Evid. § 702.06[1], at 702–52 (2000)). This simply means that “a party cannot

   qualify as an expert generally by showing that the expert has specialized knowledge or training

   which would qualify him or her to opine on some other issue.” Id. (other citations omitted).

          Finally, “the court will not exclude expert testimony merely because the factual bases for

   an expert’s opinion are weak.” Andler v. Clear Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir.

   2012) (quotation marks and citations omitted). Exclusion is the exception, not the rule, and “the

   gatekeeping function established by Daubert was never ‘intended to serve as a replacement for the

   adversary system.’” Daniels v. Erie Ins. Group, 291 F. Supp. 3d 835, 840 (M.D. Tenn. Dec. 4,

   2017) (quoting Rose v. Matrixx Initiatives, Inc., No. 07–2404–JPM/tmp, 2009 WL 902311, at *7

   (W.D. Tenn. March 31, 2009)) (other quotations omitted). Rather, “[v]igorous cross-examination,

   presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

   and appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.



                                                      4

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 4 of 24 PageID #: 1262
   Rule 702 does not “require anything approaching absolute certainty.” Daniels, 291 F. Supp. 3d at

   840 (quoting Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 671–72 (6th Cir. 2010)).

   III.   ANALYSIS

          The Court has considered the parties’ filings and the oral arguments presented at the motion

   hearing. Accordingly, for the reasons explained below, the Court GRANTS IN PART AND

   DENIES IN PART Defendants’ Motions [Docs. 93 and 95].

          The Court will first address Defendants’ challenges to Dr. Laposata’s opinions and then turn

   to Defendants’ challenges to Dr. Rosenzweig’s opinions.

          A.      Dr. Laposata

          Defendants assert three challenges to Dr. Laposata’s opinions. First, Defendants argue that

   Dr. Laposata is not qualified to opine on the supposed biochemical changes in the mesh after

   implantation, such as degradation and the release of harmful substances into the tissue. Second,

   Defendants argue that Dr. Laposata is not qualified to offer opinions regarding Plaintiff’s pain.

   Finally, Defendants state that Dr. Laposata improperly offers general causation opinions.

          The Court will address the challenges to Dr. Laposata’s qualifications and then turn to the

   challenge with respect to her general causation opinions

          1.      Qualifications

          As mentioned above, Defendants argue that Dr. Laposata is not qualified to render opinions

   on the biochemical changes in the mesh after implantation and Plaintiff’s pain. With respect to

   the biochemical changes, Defendants state that Dr. Laposata is a forensic pathologist with prior

   experience as a medical examiner, and she acknowledged that she is not an expert in mesh

   degradation. Defendants argue that Dr. Laposata admitted that chemical degradation would be

   within the expertise of a bioengineer. Similarly, with respect to Dr. Laposata’s opinions about



                                                    5

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 5 of 24 PageID #: 1263
   Plaintiff’s pain, Defendants argue that she is not qualified to render such an opinion because she

   is not a clinical physician, and she does not treat or manage pain. Defendants also state that Dr.

   Laposata never observed Plaintiff and that Dr. Laposata only observed pathology slides.

           Plaintiffs assert that Dr. Laposata is qualified to testify about the above subjects and that

   she was allowed to offer similar testimony based on her expertise and observations, citing to Meade

   v. Ethicon, No. 4:20-CV-00694-KGB, 2020 WL 6395814, (E.D. Ark. Nov. 2, 2020).

           During the motion hearing, Defendants stated that they do not object to Dr. Laposata

   testifying to what she observed on the pathology slides and that her observations were consistent

   with degradation mesh. Defendants argued, however, that Dr. Laposata cannot opine that the mesh

   degraded because she is not a bioengineer. In addition, Defendants stated that Dr. Laposata is

   permitted to opine on what she observed, which is consistent with pain, but she cannot opine that

   certain issues were the causes of Plaintiff’s pain. Defendants maintained that Dr. Laposata is a

   pathologist and that she is not qualified to opine on a diagnosis.

           Plaintiffs argued that Dr. Laposata saw signs of degradation. Plaintiffs stated that they do

   not intend to offer Dr. Laposata as a degradation expert and that she will not testify on why the

   mesh degraded or what caused the mesh to degrade. Plaintiffs argued that Dr. Laposata can testify

   to what she saw. In addition, Plaintiffs responded that they anticipate that Plaintiff will describe

   the pain that she suffers, but to the extent Dr. Laposata offers opinions in this area, she is qualified

   to describe what she observed about Plaintiff’s condition.

           In Dr. Laposata’s expert report, she explains that she is a pathologist who studies the effects

   of diseases and injuries on the tissues, organs, and fluids of the human body. [Doc. 93-2 at 3].

   She explains that pathology includes examining tissues under the microscope to diagnose changes

   in those tissues that result from disease and/or injury and that the subspeciality of forensic



                                                      6

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 6 of 24 PageID #: 1264
   pathology encompasses all aspects of pathology in addition to the concentrations of concerns that

   establish the causes of injuries and/or disease processes often focusing on questions generated in

   the legal arena. [Doc. 93-2 at 3]. Dr. Laposata opines that polypropylene mesh degrades and that

   the degraded mesh surface can release harmful substances into the surrounding tissue. See [Doc.

   94 at 3] (citing [Doc. 93-2 at 5-6, 13, 15-6]). In addition, Dr. Laposata opines, “Pain can be

   generated by the nerves noted to be encased within the fibrous tissue closely associated with the

   mesh filaments” and that Plaintiff’s “chronic pelvic pain and dyspareunia . . . [are] related to the

   mesh.” [Id. at 15].

          The Court finds that Dr. Laposata is not qualified to opine that the mesh degraded or that

   degraded mesh releases chemicals as she is a pathologist and not a bioengineer. The Court further

   finds, however, that Dr. Laposata may opine that she saw signs consistent with degradation, and

   as a pathologist, she may explain her observations on the pathology slides, including any adverse

   effects on the surrounding tissue. Similarly, the Court finds that Dr. Laposata cannot opine that

   Plaintiff’s alleged conditions (i.e., chronic pelvic pain and dyspareunia) are related to the mesh as

   she is a pathologist and not a clinical physician, but Dr. Laposata is qualified to opine on how pain

   is generated and whether her observations are consistent with pain. Accordingly, the Court finds

   that Defendants’ arguments are well taken, and the Motion on this issue is GRANTED.

          2.      Causation

          Defendants assert that in Dr. Laposata’s expert report, her opinions go beyond her

   designation as a case-specific expert and that she has improperly provided general causation

   opinions.   Defendants state that the MDL court precluded plaintiffs from eliciting general

   causation opinions from physicians who were only disclosed as case-specific experts. In addition,




                                                    7

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 7 of 24 PageID #: 1265
   Defendants state that several of Dr. Laposata’s general causation opinions are not related to her

   findings as to Plaintiff.

           Plaintiffs state that Dr. Laposata simply provided a foundational basis for her opinions and

   what she observed in her report. Plaintiffs contend that Dr. Laposata will only offer opinions and

   testimony that are applicable to Plaintiff’s case.

           During the hearing, Defendants stated that they were not clear if Plaintiffs were offering

   Dr. Laposata’s opinions on general causation, and Plaintiffs explained that they were not producing

   Dr. Laposata as a general causation expert. Given Plaintiffs’ representation at the hearing, the

   Court finds this issue to be moot. As Plaintiffs agreed at the hearing, Dr. Laposata’s testimony

   shall not exceed the scope of her designation, which is to provide case-specific testimony.

   Accordingly, the Court finds Defendants’ Motion on this issue DENIED AS MOOT.

           B.      Dr. Rosenzweig

          Defendants assert eight main challenges to Dr. Rosenzweig’s opinions. First, Defendants

   argue that Dr. Rosenzweig’s case-specific opinions impermissibly rely on his general opinions and

   the general opinions of others. Second, Defendants assert that Dr. Rosenzweig’s opinions

   regarding the alternatives to the devices should be excluded because they do not constitute safer

   alternative designs and his opinions are speculative.         Third, Defendants argue that Dr.

   Rosenzweig’s opinions regarding the adequacy of the warnings should be excluded because he is

   not qualified to render such opinions and such opinions are irrelevant. Fourth, Defendants contend

   that Dr. Rosenzweig’s opinions regarding the characteristics of the devices are not supported.

   Fifth, Defendants state that Dr. Rosenzweig should be precluded from speculating what Plaintiff’s

   implanting physician knew prior to surgery. Sixth, Defendants argue that Dr. Rosenzweig’s

   opinions regarding Plaintiff’s long-term diagnosis are speculative. Seventh, Defendants state that



                                                        8

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 8 of 24 PageID #: 1266
   Dr. Rosenzweig cannot render any legal conclusions.           Finally, Defendants assert that Dr.

   Rosenzweig cannot testify as to Defendants’ knowledge, state of mind, or corporate conduct.

         The Court will address Defendants’ arguments separately.

          1.      Reliance on General Causation Opinions

         Defendants assert that Dr. Rosenzweig relied on the MDL Prolift Expert Report of Daniel

   Elliott and the Gynemesh PS general report of Dr. Ostergard as well as his own TVT and TVT-O

   general causation reports. Defendants state that because Dr. Rosenzweig’s case-specific opinions

   regarding Plaintiff incorporate and rely upon general opinions offered in other experts’ reports

   filed in the MDL, Defendants incorporate by reference their Daubert motions to exclude these

   general opinions, which were previously filed in the main MDL docket. In addition, Defendants

   assert that Dr. Rosenzweig’s opinions are redundant of the points he made in his general causation

   reports.

         The Court finds that Defendants have not sufficiently explained why Dr. Rosenzweig’s

   reliance on other experts or his own general causation opinions impermissible. McPhereson v.

   Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“It is not sufficient for a party to mention a possible

   argument in a most skeletal way, leaving the court to ... put flesh on its bones.”). Further, while

   Defendants incorporate by reference their Daubert motions to exclude the general opinions filed

   in the MDL court, the Court declines to search the MDL record to determine what motions and

   what specific opinions Defendants challenge. Accordingly, the Court finds Defendants’ arguments

   not well taken, and the Motion on this issue is DENIED.

          2.      Alternatives to the Device

         Defendants object to Dr. Rosenzweig’s opinions regarding safer alternatives to the Device,

   arguing that his alternatives are not safer alternative designs, but instead, are procedures.



                                                    9

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 9 of 24 PageID #: 1267
 Defendants argue that in Tennessee, only similar products are relevant and alternative surgical

 procedures are not similar products, citing to King v. Danek Medical, Inc., 37 S.W.3d 429 (Tenn.

 Ct App. 2000). Defendants further argue that Dr. Rosenzweig’s recommended surgeries eliminate

 the products in their entirety. In addition, Defendants state that Dr. Rosenzweig’s opinions on

 UltraPro are also not design changes because the Prolift +M design is made with Ultrapro.

 Defendants state that the alternative surgical procedures suggested by Dr. Rosenzweig (autologous

 fasica slings and native tissue and suture-based repairs) should be excluded as these are not

 alternative designs. In addition, Defendants state that Repliform is not a mesh product and that it

 is a human dermal allograft. Defendants assert that Dr. Rosenzweig cites no studies to support his

 assertion that a lightweight polypropylene Ultrapo sling or a POP repair that had less stiff and rigid

 polypropylene or less polypropylene and did not incorporate the dangerous arms of Prolift is a

 safer alternative. Defendants further argue that there are insufficient studies to support that Ultrapo

 is safer.

        In addition, Defendants assert that Dr. Rosenzweig’s proposed alternatives are not feasible

 because they did not exist or were not cleared for use in the United States. Further, Defendants

 argue that Dr. Rozenweig’s opinion that the purported safer alternatives would have altered

 Plaintiff’s outcome is speculative ispe dixit.

        Plaintiffs respond that they are not required under Tennessee law to offer evidence of safer

 alternatives. Plaintiffs argue that in states that do not require proof of safer alternatives to sustain

 a design defect claim, Dr. Rosenzweig’s testimony has been upheld.

        In the instant matter, Dr. Rosenzweig opined as follows:

                 It is also my opinion that there were reasonably feasible alternatives
                 available to Ethicon’s TVT-O devices and for the treatment of Mrs.
                 Ellis. For example, the Burch procedure would have been an
                 appropriate treatment for the stress urinary incontinence. Another


                                                   10

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 10 of 24 PageID #:
                                   1268
                   feasible alternative to the device would have included autologous
                   fascia slings. Even lightweight polypropylene Ultrapro sling would
                   have been a safer alternative to the Ethicon TVT-O sling for Mrs.
                   Ellis.

 [Doc. 95-2 at 27]. With respect to the Prolift +M, Dr. Rosenzweig opines as follows:

                   Safer alternative designs, rather than the Prolift mesh kit, existed for
                   this patient and were readily available without being cost-
                   prohibitive. I have experience with many of these safer alternative
                   designs and based on my experience and review of medical literature
                   and other materials, it is my opinion that these alternative designs
                   were safer and feasible for Mrs. Ellis. These safer alternative designs
                   include:

                   •   The use of sutures, including delayed absorbable sutures like
                       PDS, in a uterosacral ligament suspension and a sacrospinous
                       fixation; an anterior and posterior colporrhaphy; a
                       sacrocolpopexy and a sacrohysteropexy;

                   •   Autologous fascia lata POP repair;

                   •   Repliform cadaveric fascia POP repair; and

                   •   POP repair that had less stiff and rigid polypropylene or less
                       polypropylene (e.g., Ultrapro) and did not incorporate the
                       dangerous arms of the Prolift.

 [Id. at 29-30].

         As mentioned above, Defendants object to the above testimony, arguing that it is irrelevant

 because Dr. Rosenzweig offers procedures and not designs, and Plaintiffs respond that in states

 that do not require proof of safer alternatives to sustain a design defect claim, Dr. Rosenzweig’s

 testimony has been upheld. As an initial matter, the Court notes that the parties agree that under

 the Tennessee Products Liability Act, Plaintiffs are not required to prove the existence of an

 alternative design.

         The Tennessee Products Liability Act states, in part, as follows, “A manufacturer or seller

 of a product shall not be liable for any injury to a person or property caused by the product unless



                                                     11

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 11 of 24 PageID #:
                                   1269
 the product is determined to be in a defective condition or unreasonably dangerous at the time it

 left the control of the manufacturer or seller.” Tenn. Code Ann. § 29-28-105(a). In determining

 if a product is defective or unreasonably dangerous, “Consideration is given also to the customary

 designs, methods, standards, and techniques of manufacturing, inspecting, testing by other

 manufacturers or sellers of similar products.” Tenn. Code Ann. § 29-28-105(b).

        The Court finds evidence of other procedures, as opposed to designs, irrelevant and

 confusing to the jury. Hosbrook v. Ethicon, Inc., No. 3:20-CV-88, 2021 WL 1599199, at *4 (S.D.

 Ohio Apr. 23, 2021) (“To introduce evidence of alternative surgical procedures in a product

 liability case is irrelevant and would create confusion for the jury.”). The Court agrees with

 Defendants that offering alternative procedures takes issue with Plaintiff’s physician’s treatment

 choices as opposed to the alleged issues with the Device. See Willet v. Johnson & Johnson, 465

 F. Supp. 3d 895, 907 (S.D. Iowa 2020) (“The choice of a surgery over a device is a matter of

 medical judgment of treating doctors, not whether there is a safer alternative design for the

 product.”). In addition, the Tennessee statute states that consideration should be given “to the

 customary designs, methods, standards, and techniques of manufacturing, inspecting, testing by

 other manufacturers or sellers of similar products.” Tenn. Code Ann. § 29-28-105(b).

        With respect to Dr. Rosenzweig’s safer alternative designs, the parties also dispute whether

 he has offered products and/or designs. The main point of contention appears to be whether a

 substitute of natural material for synthetic material makes the product wholly different. During

 the motion hearing, Defendants explained that a native tissue repair is a procedure because a

 physician simply attaches the tissue with sutures. In addition, Defendants explained that the slings

 Dr. Rosenzweig mentions can either be made with the patient’s own tissue (autologous slings) or

 with tissue from a cadaver (allograft slings). Defendants stated that these slings are not similar to



                                                  12

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 12 of 24 PageID #:
                                   1270
 the syntenic mesh at issue and that the slings are regulated differently. The Court will not preclude

 Dr. Rosenzweig from testifying about the slings. The Court finds that the slings are relevant to

 the risk-utility analysis and that the differences between the devices at issue and the slings are facts

 that the jury should consider. In support of their position, Defendants rely on King, wherein the

 Tennessee Court of Appeals granted summary judgment to defendant on plaintiff’s claim that a

 product was unreasonably dangerous, stating that the expert did not propose an alternative design

 but instead recognized dissimilar devices that did not use pedicle screws. 37 S.W.3d at 449. The

 Court notes, however, that King was decided on a dispositive motion, and here, the question is

 simply whether a product using non-syntenic material is relevant to the risk-utility analysis. The

 Court finds that it is relevant for the jury to consider.

         Defendants also objected to Dr. Rosenzweig’s opinion that Ultrapro is a safer alternative

 design, arguing his opinion is not reliable. Defendants stated at the hearing that Dr. Rosenzweig

 did not cite to any studies to support his opinion and that the Federal Drug Administration denied

 authorization of the Ultrapro during the relevant time period. As Plaintiffs noted at the hearing,

 the MDL court has allowed Dr. Rosenzweig to offer the UltraPro mesh as an alternative. See Ellis

 v. Ethicon, No. 2:20-cv-223-CEA-HBG [Doc. 66-20 at 7-8].               With respect to Defendants’

 arguments regarding FDA approval and that the Prolift +M uses UltraPro, the Court finds that

 those issues are better addressed through cross examination. Finally, Defendants object to Dr.

 Rosenzweig’s statement that if the alternative designs had been used, Plaintiff would not have

 sustained her injuries. Defendants argue that Dr. Rosenzweig’s opinion is speculative, but the

 Court finds that Defendants can address this issue during cross examination. Accordingly, the

 Court finds Defendants’ arguments well taken, in part, and the Motion on this issue is GRANTED

 IN PART AND DENIED IN PART.



                                                    13

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 13 of 24 PageID #:
                                   1271
        3.      Adequacy of the Instructions for Use

       Defendants assert that Dr. Rosenzweig’s warnings opinions should be excluded because he

 is not qualified about the adequacy of the instructions for use (“IFU”). In addition, Defendants

 argue that Dr. Rosenzweig’s opinions are not relevant because the implanting physicians testified

 that none of the suggested warning changes would have changed their prescribing decision.

 Plaintiffs respond that multiple federal courts, including the MDL court, have held otherwise.

       In his expert report, Dr. Rosenzweig opines as follows:

                Ethicon failed to include and/or describe the significant adverse
                events and risks in its Instruction for Use (IFU) for the device.
                Ethicon did not fully inform physicians about numerous adverse
                reactions/risks associated with the TVT-O despite the fact that
                Ethicon had scientific knowledge of the risks from the time the
                product was first sold. As a result, physicians were unable to fully
                consent and inform patients of the risk associated with TVT-O. In
                addition, some risks included by Ethicon in the IFU are
                mischaracterized to minimize the actual risk. Finally, when given
                numerous opportunities to update the IFU, and in the face of specific
                requests to do so from numerous medical professionals, Ethicon did
                not make the necessary updates. To a reasonable degree of medical
                certainty, this prevented physicians and patients the ability to make
                an informed choice regarding the use of the TVT-O. For a surgeon
                to properly inform the patient of all the known risks included in any
                procedure involving an implantable medical device, the surgeon
                relies upon the manufacturer to have scientific knowledge of and
                convey all characteristics of its products that could impact safety and
                efficacy. Specifically, surgeons rely on the “Adverse Events/Risks”
                section of a medical device IFU to gain scientific. knowledge
                regarding adverse events or undesirable effects that the company
                knows are associated with the product.

                For these reasons, and as fully outlined in my general expert report,
                Ethicon failed to advise Mrs. Ellis’s implanting physician of the
                adverse events and risks associated with the TVT-O. Dr. Knight
                consented Mrs. Ellis for the procedure, but according to the IFU, he
                could not have properly consented her because he was not fully
                aware given the IFU information.

 [Doc. 95-2 at 27].



                                                  14

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 14 of 24 PageID #:
                                   1272
         With respect to the Prolift +M, Dr. Rosenzweig opines as follows:

                     Mrs. Ellis was not able to make a fully informed decision regarding
                     the implantation of either the Prolift or the TVT-O because Ethicon
                     failed to fully disclose the risks and complications (both early and
                     late) in their Instructions for Use. As discussed above and elsewhere
                     in this report, Mrs. Ellis did not receive information about the above
                     risks because Ethicon did not disclose them fully in its Instructions
                     for Use. Surgeons, including Dr. McCauley and Dr. Knight, were
                     not made aware of them. This is true despite information readily
                     available to Ethic about these risks, which predate the launch of the
                     devices. Because of this, Dr. McCauley and Dr. Knight could not
                     pass along this information to Mrs. Ellis and properly inform her
                     about the risks associated with the Prolift.

 [Id. at 30-31]. 2

         As an initial matter, Defendants assert that Dr. Rosenzweig’s opinion is irrelevant given

 the undisputed testimony from the implanting physicians that none of the suggested warning

 changes proposed by Plaintiffs would have changed their prescribing decisions. The Court agrees

 with Plaintiffs that this issue has been raised in the dispositive motion, and a ruling on the

 dispositive motion will ultimately determine whether Dr. Rosenzweig’s opinion is relevant. See

 [Doc. 100 at 5] (Plaintiffs’ Response) (stating that if the Court were to grant the motion for partial

 summary judgment with respect to Plaintiffs’ failure to warn and fraudulent concealment claims,

 Dr. Rosenzweig would not offer such testimony). Otherwise, Defendants may cross examine Dr.

 Rosenzweig with the implanting surgeons’ testimonies.

         Defendants also assert that Dr. Rosenzweig is not qualified to opine on the adequacy of the

 IFU. The Court disagrees. As the parties acknowledged, the MDL court addressed a similar

 challenge to Dr. Rosenzweig’s qualifications. Specifically, the court held, “Dr. Rosenzweig is

 qualified to opine about the risks of the TVT–O and pelvic mesh surgery and whether those risks



         2
        The Court will address Dr. Rosenzweig’s opinions regarding the implanting surgeons’
 knowledge below.

                                                      15

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 15 of 24 PageID #:
                                   1273
 were adequately expressed on the TVT–O's IFU.” Huskey v. Ethicon, Inc., 29 F. Supp. 3d 691,

 704 (S.D.W. Va. 2014). The court noted that while Dr. Rosenzweig had not personally drafted an

 IFU, he had consulted on products warnings in the past. Id. at 703-04. The Court further noted

 that Dr. Rosenzweig served on another company’s scientific advisory committee that worked on

 similar documents and he had reviewed numerous IFU for a variety of products, including mesh

 products in order to understand the proper way to use the device and gain knowledge about the

 complications and adverse events associated with the device. Id. The Court finds no basis to

 depart from the decision in Huskey. Accordingly, the Court finds Defendants’ argument not well

 taken, and the Motion on this issue is DENIED.

        4.      The Devices’ Characteristics

       Defendants argue that Dr. Rosenzweig’s opinions concerning contraction, shrinkage,

 degradation, deformation, rigidity, and other alleged characteristics of the mesh should be

 excluded. Defendants state that while Dr. Rosenzweig opines that Plaintiff’s claimed injuries

 resulted from the issues with the mesh, he does not point to any evidence that Plaintiff’s mesh had

 any of the above characteristics. Further, Defendants argue that the MDL court rejected specific

 causation opinions on similar facts, citing to Huskey, 29 F. Supp. 3d at 691.

       Plaintiffs respond that Dr. Rosenzweig explains how the mesh’s conditions can lead to the

 specific injuries, relying on Plaintiff’s medical records and the condition of the mesh at explant.

 In addition, Plaintiffs argue that Dr. Rosenzweig has expertise to recognize these types of

 complications when he encounters indications of them in a patient’s records.

       Defendants state that Plaintiffs have not addressed Dr. Rosenzweig’s reliance on the general

 reports of Dr. Elliot and Dr. Ostergard for his opinions. Defendants state that the general reports

 are subject to Daubert motions. Defendants state that Dr. Rosenzweig did not submit a general



                                                 16

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 16 of 24 PageID #:
                                   1274
 report on Prolift +M, so he cannot testify regarding any general opinions on this device.

 Defendants maintain that Dr. Rosenzweig’s opinions are unreliable.

       Specifically, Defendants object to the following opinions in Dr. Rosenzweig’s expert report:

                As explained further below, the Ethicon Prolift device is subject to
                polypropylene mesh characteristics that led to Mrs. Ellis’s injuries,
                including: (a) degradation of the mesh; (b) chronic inflammation
                and chronic foreign body reaction; (c) deformation, rigidity,
                bunching and banding of the mesh; (d) loss of pore size with tension;
                (e) fibrotic bridging leading to scar plate formation and mesh
                encapsulation; (f) shrinkage/contraction of the encapsulated mesh;
                and (g) the difficulty and/or impossibility of removing the devices.
                As a result of these and other inadequacies with the mesh, it is my
                opinion to a reasonable degree of medical certainty that the
                implantation of the Prolift device caused Mrs. Ellis to suffer
                numerous injuries which are permanent in nature. These injuries
                include the injuries discussed below, such as pelvic pain,
                dyspareunia, pudendal neuralgia, and urinary incontinence.

 [Doc. 95-2 at 5-6]. In forming his opinion, Dr. Rosenzweig states that he relied on the scientific

 literature, corporate documents from Ethicon, case-specific materials (medical records and

 depositions), and his clinical experience in the treatment of pelvic pain and urinary incontinence.

 [Id. at 6]. Dr. Rosenzweig explains Plaintiff’s medical history, dating back to 2008. [Id. at 6-21].

 In Plaintiff’s case, he conducted a differential diagnosis and opined that the above characteristics

 caused Plaintiff’s pelvic pain, pain with intercourse, pudendal neuralgia, and stress urinary

 incontinency. [Id. at 24].

        With respect to the Prolift +M, Dr. Rosenzweig states that he also performed a “broad

 differential diagnosis” and considered her medical history after the mesh implant procedures.” [Id.

 at 28]. Dr. Rosenzweig opines as follows:

                As a result of the Prolift implant, including the mesh characteristics
                discussed below, and the subsequent reactions and surgical
                revisions, Mrs. Ellis has sustained the following injuries: persistent
                pelvic pain, pain with intercourse, pudendal neuralgia, and urinary
                incontinence. It is my opinion, to a reasonable degree of medical


                                                 17

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 17 of 24 PageID #:
                                   1275
                certainty, that the debilitating injuries suffered by Mrs. Ellis, which
                are listed above, were directly and proximately caused by the Prolift,
                including the following polypropylene mesh characteristics: (a)
                degradation of the mesh; (b) chronic inflammation and chronic
                foreign body reaction; (c) deformation, rigidity, bunching and
                banding of the mesh; (d) loss of pore size with tension; (e) fibrotic
                bridging leading to scar plate formation and mesh encapsulation; (f)
                shrinkage/contraction of the encapsulated mesh; and (g) the
                difficulty and/or impossibility of removing the devices.

                To a reasonable degree of medical certainty, contraction, shrinkage,
                deformation, degradation, and rigidity of the Prolift, the materials
                used to manufacture the Prolift, and the design of the Prolift, or a
                combination of these factors, caused Mrs. Ellis’s injuries listed
                above.

 [Id. at 29].

         The Court finds that Defendants’ challenges go to the weight of Dr. Rosenzweig’s opinions

 rather than to their admissibility. As an initial matter, and as stated above, Defendants do not

 explain why it was error for Dr. Rosenzweig to rely on other experts’ reports. In any event,

 however, in his report, Dr. Rosenzweig relies on his extensive knowledge regarding complications

 with these devices, the medical literature, and his review of Plaintiff’s medical records.

 Specifically, in this case, Dr. Rosenzweig performed a differential diagnosis with respect to the

 alleged complications of the TVT-O and the Prolift +M. The Sixth Circuit Court of Appeals has

 held that a “medical-causation opinion in the form of a doctor’s differential diagnosis is reliable

 and admissible, where the doctor: (1) objectively ascertains, to the extent possible, the nature of

 the patient’s injuries; (2) ‘rules in’ one or more causes of the injury using a valid methodology;

 and (3) engages in “standard diagnostic techniques by which doctors normally rule out alternative

 causes to reach a conclusion as to which cause is most likely.” Best v. Lowe’s Home Centers,

 Inc., 563 F.3d 171, 179 (6th Cir. 2009) (quoting In re Paoli Railroad Yard PCB Litig., 35 F.3d

 717 (3d Cir. 1994)). Accordingly, the Court finds Dr. Rosenzweig’s opinion reliable.



                                                  18

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 18 of 24 PageID #:
                                   1276
        The Western District of Texas addressed similar arguments regarding Dr. Rosenzweig’s

 opinion. See Meindertsma v. Ethicon Inc., No. 1:20-CV-00708-RP, 2021 WL 2010355, at *7

 (W.D. Tex. May 17, 2021). Specifically, in Meindertsma, Ethicon argued that Dr. Rosenzweig’s

 opinions were unreliable because there is no evidence that degradation, deformation, rigidly,

 fraying, and other characteristics existed in the specific device that the surgeon implanted in

 plaintiff. Id. The court disagreed. Id. The court held that although Dr. Rosenzweig did not

 personally examine the mesh or the plaintiff, his differential diagnosis was reliable and that

 Ethicon’s challenges were to the weight of the opinion. Id.

        Similarly, in the instant matter, Dr. Rosenzweig discussed the conditions he was able to

 rule out, and he established a basis for ruling in the characteristics of the mesh that causes the type

 of injuries that Plaintiff allegedly suffered. Defendants may cross examine Dr. Rosenzweig on the

 characteristics of the devices. Accordingly, the Court finds Defendants’ arguments not well taken,

 and the Motion on this issue is DENIED.

        5.      Knowledge of Implanting Physician

       Defendants assert that Dr. Rosenzweig should not be allowed to speculate on what

 Plaintiff’s implanting physician knew prior to surgery. Specifically, Defendants object to Dr.

 Rosenzweig’s opinion that the implanting physicians were not aware of the risks associated with

 the mesh and that Plaintiff did not receive the risks. Defendants argue that such testimony is

 improper state of mind testimony and speculative. In addition, Defendants state that Plaintiff’s

 surgeons testified that additional warnings would not have changed their treatment decisions or

 their recommendations. Defendants argue that the jury can evaluate the implanting surgeon’s

 testimony about their knowledge of the risks and that the MDL court consistently ruled that such

 testimony was impermissible.



                                                   19

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 19 of 24 PageID #:
                                   1277
       Plaintiffs argue that Dr. Rosenzweig’s opinion that Plaintiff’s implanting physician had

 inadequate information to warn about the relevant risks is supported by the facts. Plaintiffs state

 that Dr. Rosenzweig seeks to testify about the knowledge of the medical community at large

 regarding the complications of Ethicon’s devices.

       In the present matter, Dr. Rosenzweig opines that Plaintiff’s “implanting physician, Dr.

 Knight, did not know about many of these risks before he implanted Ms. Ellis with the device.”

 [Doc. 95-2 at 28]. Dr. Rosenzweig later opines surgeons like Dr. McCauley and Dr. Knight were

 not made aware of the risks associated with the devices. [Id. at 31]. He discusses the specific risks

 with Prolift and concludes that Dr. McCauley was not aware of such risks. [Id.].

       The Court finds such testimony not permissible. See Bell v. Ethicon Inc., No. 4:20-CV-

 3678, 2021 WL 1111071, at *8 (S.D. Tex. Mar. 23, 2021) (excluding Dr. Rosenzweig's testimony

 regarding what the implanting surgeon knew or did not know at the time of plaintiff's surgery);

 Nall v. C. R. Bard, Inc., No. 2:13-CV-01526, 2018 WL 524632, at *2 (S.D. W.Va. Jan. 23, 2018)

 (“The defendant argues that I should preclude Dr. Rosenzweig from testifying as to the state of

 mind of the plaintiff and Dr. Foster, her implanting physician. I agree; experts may not testify

 about what other parties did or did not know.”). The Court finds that the jury can evaluate the

 implanting surgeons’ testimony about their knowledge of the risks at the time of Plaintiff’s implant

 procedures. Accordingly, the Court finds Defendants’ arguments well taken, and the Motion on

 this issue is GRANTED.

        6.      Plaintiff’s Long-Term Diagnosis

       Defendants seek to exclude Dr. Rosenzweig’s opinions regarding Plaintiff’s long-term

 prognosis as ipse dixit. Defendants state that Dr. Rosenzweig provides no support for these

 conclusions. Defendants further state that Dr. Rosenzweig did not conduct an independent medical



                                                  20

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 20 of 24 PageID #:
                                   1278
 examination and that he does not cite to any medical opinions that state Plaintiff has a permanent

 injury from the TVT-O or Prolift +M.

        Plaintiffs respond that Dr. Rosenzweig’s opinions are to a reasonable degree of medical

 certainty. Plaintiffs state that Dr. Rosenzweig’s opinions regarding Plaintiff’s long-term diagnosis

 are based on his personal training, experience, review and knowledge of the medical literature, and

 his examination of Plaintiff’s medical records.

        In his expert report, Dr. Rosenzweig opines, “As a result of the defects of the TVT-O, Ms.

 Ellis suffered and continues to suffer life-long injuries.” [Doc. 95-2 at 23]. Dr. Rosenzweig states

 that Plaintiff “will have continued and ongoing complications, necessitating the need for future

 medical treatments related to the permanent complications she suffered from the inadequacies and

 implantation of that TVT-O device.” [Id. at 24]. Further, Dr. Rosenzweig states as follows:

                As the TVT-O device has not been fully removed, she will continue
                to suffer from long term risks of future erosion/exposure, infection,
                abscess formation, vaginal pain and bleeding, pelvic pain, groin and
                thigh pain. She will likely also continue to experience chronic
                foreign body reaction and chronic inflammation. She will have the
                possibility of future risks and symptoms as long as there is mesh
                material left in her body. As a result, Mrs. Ellis may need additional
                surgeries to remove the TVT-O mesh, and to treat the persistent
                pelvic pain, pain with intercourse urinary frequency, urgency and
                urinary incontinence, requiring multiple revision procedures. Mrs.
                Ellis will likely require pelvic floor therapy and physical therapy to
                alleviate her symptoms stemming from the implant of the TVT-O
                device.
                                                   ***

                I highly recommend that Mrs. Ellis be followed up with a continuum
                of care, including but not limited to, pelvic floor physical therapy,
                counseling, biofeedback therapy, and/or Botox therapy for her
                chronic pain, which may or may not be ultimately successful. This
                continuum of care could range anywhere from 6 months to 5 years.
                This continuum of care is time-consuming, socially disruptive, very
                expensive, and not usually covered by insurance.

 [Id. at 26].


                                                   21

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 21 of 24 PageID #:
                                   1279
       With respect to Prolift +M, Dr. Rosenzweig explains, “It is highly unlikely, even with

 aggressive physical therapy, biofeedback, medication use and/or surgical intervention, for Mrs.

 Ellis to have complete resolution of the mesh erosions without the risk of future erosions.” [Id. at

 30]. He makes similar conclusions with respect to Plaintiff’s pelvic pain, dyspareunia, urinary

 frequency, and other pelvic and vaginal problems. [Id.].

       The Court finds Defendants’ objections go to the weight of the evidence and not to the

 admissibility of the evidence. Dr. Rosenzweig has thoroughly examined Plaintiff’s medical

 records and is “familiar with the medical complications that are generally associated with mesh

 repair surgery,” and he is “experienced in the recognition, diagnosis, treatment of patients suffering

 from complications caused by pelvic mesh implants.” [Doc. 95-2 at 3]; see also Bell v. Ethicon

 Inc., No. 4:20-CV-3678, 2021 WL 1111071, at *10 (S.D. Tex. Mar. 23, 2021)

 (“Dr. Rosenzweig's prognosis is sufficiently grounded in his expertise.”). Given Dr. Rosenzweig’s

 experience, knowledge, and review of Plaintiff’s medical records in this case, the Court finds his

 testimony permissible and that Defendants may cross examine Dr. Rosenzweig regarding his

 opinions. Accordingly, the Court finds Defendants’ arguments not well taken, and the Motion on

 this issue is DENIED.

        7.      Legal Conclusions

       Defendants argue that Dr. Rosenzweig should not be able to testify as to any legal

 conclusions. For instance, Defendants assert that Dr. Rosenzweig states, “Ethicon failed to act as

 a reasonable and prudent medical device manufacturer by manufacturing and selling its

 polypropylene mesh in permanent prosthetic implants like the TVT-O.” [Doc. 96 at 21]. In

 addition, Defendants submit that Dr. Rosenzweig states that the implanting physicians did not

 sufficiently understand the risks of the devices and were not fully informed. Defendants assert


                                                  22

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 22 of 24 PageID #:
                                   1280
 that by opining that the IFU is insufficient to allow a physician to properly counsel a patient, Dr.

 Rosenzweig is necessarily stating that the IFU is inadequate and that Plaintiff’s implanting

 physicians were not sufficiently informed. Defendants argue that these are legal conclusions.

       Plaintiffs respond that Dr. Rosenzweig will not offer legal conclusions at trial and that

 Defendants’ motion should be declared moot in this respect. Plaintiffs state that Dr. Rosenzweig

 has testified many times at trial and that Plaintiffs’ counsel understands the limitations that the

 Court has placed on the expert testimony.

       During the hearing, the parties agreed that the experts will not offer legal conclusions.

 Accordingly, the Court finds this issue to be moot, and the Motion on this issue is DENIED AS

 MOOT.

        8.      Defendants’ Knowledge

        Defendants state that Dr. Rosenzweig should be precluded from testifying to Defendants’

 knowledge, state of mind, or corporate conduct. Defendants state that precluding such testimony

 is consistent with the MDL court’s prior rulings.

        During the hearing, Defendants stated that the parties agree that Dr. Rosenzweig cannot

 offer testimony on Defendants’ knowledge, state of mind, or corporate conduct. Plaintiffs stated

 that the parties generally agreed during the MDL proceedings that such testimony is improper, but

 in this case, Defendants do not identify any specific testimony that Dr. Rosenzweig intends to offer

 on such subjects, and therefore, Defendants’ request should be denied on that ground.

        The Court finds this issue moot. Defendants have not identified any specific testimony Dr.

 Rosenzweig seeks to offer with respect to their knowledge, state of mind, or corporate conduct,

 and the parties generally agree that such testimony is not permissible. Accordingly, the Court

 finds this issue to be moot, and the Motion on this issue is DENIED AS MOOT.



                                                 23

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 23 of 24 PageID #:
                                   1281
 IV.   CONCLUSION

       Accordingly, for the reasons explained above, the Court GRANTS IN PART AND

 DENIES IN PART Defendants’ Renewed Motion to Limit the Opinions of Pathologist Elizabeth

 A. Laposata, M.D. [Doc. 93] and Defendants’ Motion to Limit the Case-Specific Opinions of

 Bruce Rosenzweig, M.D. [Doc. 95].

       IT IS SO ORDERED.

                                          ENTER:


                                          United States Magistrate Judge




                                            24

Case 2:20-cv-00223-CEA-HBG Document 123 Filed 09/21/21 Page 24 of 24 PageID #:
                                   1282
